Citation Nr: 0415243	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
residuals of a left lower extremity injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran was in active service from December 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In October 2003, the veteran withdrew his request for a 
Travel Board hearing with a Judge from the Board sitting at 
the RO.  The veteran had an informal conference with a 
Decision Review Officer (DRO) at the RO in January 2004.


REMAND

The veteran submitted a substantive appeal in January 2003, 
which contained a request for a hearing with a visiting 
member of the Board at the RO.  In October 2003, the veteran 
withdrew his Travel Board hearing request in lieu of having a 
hearing with a DRO.  Evidence of record shows that the 
veteran had an informal conference with a DRO in January 
2004.  In May 2004, the RO mailed the veteran a letter, which 
notified him that his appeal was being certified to the 
Board.  Under 38 C.F.R. § 20.703, the veteran may request a 
hearing before the Board when submitting the substantive 
appeal or any time thereafter, subject to the restrictions in 
38 C.F.R. § 1304.  See 38 C.F.R. § 20.703 (2003).  Under 
38 C.F.R. § 20.1304, the veteran and his representative are 
granted a period of 90 days to submit a request for a 
personal hearing following the mailing of notice to them that 
the appeal has been certified to the Board for appellate 
review.  See 38 C.F.R. § 20.1304(a) (2003).   In May 2004, 
the Board received correspondence from the veteran, which 
showed a timely request to have a personal hearing.  

The case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a visiting 
Judge of the Board, as requested in his 
correspondence received by the Board in 
May 2004.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304 (2003).

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case. The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




